Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-11 are allowed.
2. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "wherein the selectively removing the second nitride layer includes etching the second nitride layer under a first atmosphere at a first pressure that is lower than a first saturated vapor pressure of a silicon compound containing silicon atoms and chlorine atoms or bromine atoms contained in the gas and that is higher than a second saturated vapor pressure of a gallium compound containing gallium atoms and chlorine atoms or bromine atoms contained in the gas” (claim 1); "wherein the selectively removing the second nitride layer includes etching the second nitride layer under a first atmosphere at a first pressure that is lower than a first saturated vapor pressure of SiCl4 or SiBr4 containing silicon atoms and chlorine atoms or bromine atoms contained in the gas and that is higher than a second saturated vapor pressure of GaCl3 or GaBr3 containing gallium atoms and chlorine atoms or bromine atoms contained in the gas; and removing, under a second atmosphere at a second pressure that is lower than the second saturated vapor pressure, GaCl3 or GaBr3 generated on a surface of the first nitride layer on the second nitride layer side subsequent to the etching the second nitride layer” (claim 11) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818